DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest a system for controlling mobile electric vehicle charging platforms, comprising: a mobile charging platform application for transmitting and receiving control data for scheduling a meeting location between the mobile charging platform and an electric vehicle responsive to the first position of the mobile charging platform and a second position of an electric vehicle; at least one central server implementing a mobile electric vehicle charging system, an artificial intelligence controller for generating the control data to schedule the meeting location between the mobile charging platform and the electric vehicle responsive to the first position data received from the mobile charging platform application, the second position data received from the electric vehicle, the mobile charging platform data and the electric vehicle data.
Regarding claims 2 – 9, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 10, the prior art does not teach or suggest the combination of wherein, inter alia, a system for controlling mobile electric vehicle charging platforms comprising;  a mobile charging platform application for transmitting and receiving control data for scheduling a meeting location between the mobile charging platform and an electric vehicle responsive to the first position of the mobile charging platform and a second position of an electric vehicle; at least one central server  implementing a mobile electric vehicle charging system, an artificial intelligence controller for generating the control data to schedule the meeting location between the mobile charging platform and the electric vehicle responsive to the first position data received from the mobile charging platform application, the second position data received from the electric vehicle, the mobile charging platform data and the electric vehicle data; wherein the artificial intelligence controller enables scheduling of a charging appointment between the mobile charging platform and the electric vehicle at a predetermined time; charging platform and the electric vehicle based on the meeting location and the predetermined time and generates alerts if one of the mobile charging platform and the electric vehicle will be late for the charging appointment at the predetermined time; and wherein the artificial intelligence controller reschedules a second mobile charging platform for the charging appointment responsive to a determination that the mobile charging platform will not make the predetermined time.
Regarding claims 11 – 14, the claims are dependent upon claim 10 and are therefore allowable.
Regarding claim 15, the prior art does not teach or suggest the combination of wherein,  a system for controlling mobile electric vehicle charging platforms, comprising: at least one central server implementing a mobile electric vehicle charging system controller for generating the control data to schedule the meeting location between a mobile charging platform and an electric vehicle responsive to first position data received from a mobile charging platform, second position data received from the electric vehicle, the mobile charging platform data and the electric vehicle data.
Regarding claims 16-20, the claims are dependent upon claim 15 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 05/26/2022, with respect to claims 1-22 have been fully considered and are persuasive.  The rejection of claims 1- 22 has been withdrawn. 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859